MEMORANDUM **
Brian Beavers challenges the district court’s determination that he is incompetent to stand trial. A determination of incompetence may be immediately appealed. United States v. Friedman, 366 F.3d 975, 979-80 (9th Cir.2004). We review the district court’s competency determination for clear error. Id. at 980; United States v. Gastelum-Almeida, 298 F.3d 1167, 1171 (9th Cir.2002).
The record reveals that the district court carefully followed the procedures set forth in 18 U.S.C. § 4241.1 The district court determined that (1) Beavers was not competent to understand the nature and consequences of the proceedings against him, (2) there is no substantial probability in the foreseeable future that Beavers would be restored to competency to permit proceedings to go forward, and (3) he continued to pose a substantial risk of bodily injury to other persons if released from custody. We find that these conclusions are soundly based on psychiatric reports and are not clearly erroneous. We further note that, as provided for in 18 U.S.C. § 4241(d), further commitment proceedings under 18 U.S.C. 4246 are proceeding in the United States District Court for the Western District of Missouri. United States v. Beavers, No. 6:07-cv-03025 (W.D.Missouri).
Accordingly, the district court’s determination under 18 U.S.C. § 4241(d) that Beavers is not competent to proceed to trial is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Because the parties are familiar with the facts and procedural history, we do not restate them here except as necessary to explain our disposition.